


117 S153 IS: Personalized Care Act of 2021
U.S. Senate
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 153
IN THE SENATE OF THE UNITED STATES

February 2, 2021
Mr. Cruz (for himself and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Finance

A BILL
To amend the Internal Revenue Code of 1986 to expand and improve health savings accounts, and for other purposes.


1.Short titleThis Act may be cited as the Personalized Care Act of 2021. 2.Health savings account eligibility (a)In generalParagraph (1) of section 223(c) of the Internal Revenue Code of 1986 is amended to read as follows:

(1)Eligible individualThe term eligible individual means, with respect to any month, any individual if such individual is— (A)covered under—
(i)a group or individual health plan, (ii)health insurance coverage, including a short term limited duration plan or medical indemnity plan, or
(iii)a government plan, including coverage under the Medicare program under part A or part B of title XVIII of the Social Security Act, the Medicaid program under title XIX of such Act, the CHIP program under title XXI of such Act or a qualified CHIP look-alike program (as defined in section 2107(g) of such Act), medical coverage under chapter 55 of title 10, United States Code (including coverage under the TRICARE program), a health care program under chapter 17 or 18 of title 38, United States Code, as determined by the Secretary of Veterans Affairs in coordination with the Secretary of Health and Human Services and the Secretary, a medical care program of the Indian Health Service or a tribal organization, or coverage under chapter 89 of title 5, United States Code, or (B)a participant in a health care sharing ministry (as defined in section 5000A(d)(2)(B)(ii)),as of the 1st day of such month..
(b)Conforming amendments
(1)Subsection (c) of section 223 of such Code is amended by striking paragraphs (2) and (3) and by redesignating paragraphs (4) and (5) as paragraphs (2) and (3), respectively. (2)Paragraphs (2)(A) and (2)(B) of section 223(b) of such Code are each amended by striking a high deductible health plan and inserting a health plan, insurance, or ministry described in subsection (c)(1).
(3)Paragraph (8)(A)(ii) of section 223(b) of such Code is amended by striking high deductible health plan and inserting health plan, insurance, or ministry described in subsection (c)(1). (4)Section 223(g)(1) of such Code is amended—
(A)by striking subsections (b)(2) and (c)(2)(A) both places it appears and inserting subsection (b)(2), and (B)by striking for calendar year 2016 in subparagraph (B) and all that follows through calendar year 2003. and inserting calendar year 1997 for calendar year 2016 in subparagraph (A)(ii) thereof..
(5)The heading of subparagraph (B) of section 223(b)(8) of such Code is amended by striking high deductible health plan. (6)Section 26(b)(2)(S) of such Code is amended by striking high deductible health plan.
(7)The heading of paragraph (3) of section 106(e) of such Code is amended by striking high deductible health plan. (8)Clause (ii) of section 106(e)(5)(B) of such Code is amended by striking a high deductible health plan and inserting a health plan.
(9)Paragraph (9) of section 408(d) of such Code is amended— (A)by striking the high deductible health plan covering in subparagraph (C)(i)(I) and inserting health plan, insurance, or ministry of,
(B)by striking a high deductible health plan the first place it appears in subparagraph (C)(ii)(II) and inserting a health plan, insurance, or ministry described in section 223(c)(1), (C)by striking a high deductible health plan the second place it appears in subparagraph (C)(ii)(II) and inserting any such plan, insurance, or ministry, and
(D)by striking high deductible health plan in the heading of subparagraph (D). (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.
3.Increase in HSA contribution limits
(a)In generalParagraph (2) of section 223(b) of the Internal Revenue Code of 1986 is amended— (1)by striking $2,250 in subparagraph (A) and inserting $10,800, and
(2)by striking $4,500 in subparagraph (B) and inserting $29,500. (b)Cost-of-Living adjustmentParagraph (1) of section 223(g) of the Internal Revenue Code of 1986, as amended by section 2, is amended—
(1)by striking Each and inserting In the case of a taxable year beginning after 2021, each, and (2)by striking calendar year 1997 and inserting calendar year 2020.
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020. 4.Payment of health plan and health insurance premiums from HSA (a)In generalParagraph (2) of section 223(d) of the Internal Revenue Code of 1986 is amended—
(1)by striking subparagraph (B), (2)by redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively,
(3)by striking Subparagraph (B) shall not apply to any expense for coverage under in subparagraph (B), as so redesignated, and inserting Subparagraph (A) shall not apply to any payment for insurance other than, and (4)in subparagraph (B), as so redesignated—
(A)by striking or at the end of clause (iii), (B)by striking the period at the end of clause (iv) and inserting , or, and
(C)by adding at the end the following new clause:  (v)a health plan or health insurance coverage described in subsection (c)(1)(A)..
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020. 5.Treatment of medical care service arrangements (a)Inclusion as medical expensesParagraph (2) of section 223(d) of the Internal Revenue Code of 1986, as amended by section 4, is further amended by adding at the end the following new subparagraph:

(D)Inclusion of medical care service arrangementsThe term qualified medical expenses shall include— (i)periodic fees paid to a physician for a defined set of medical services or for the right to receive medical services on an as-needed basis, and
(ii)amounts prepaid for medical services designed to screen for, diagnose, cure, mitigate, treat, or prevent disease and promote wellness.. (b)Arrangement not To be treated as health insuranceSubsection (c) of section 223 of the Internal Revenue Code of 1986, as amended by section 2(b), is further amended by adding at the end the following new paragraph:

(4)Treatment of medical care service arrangementsAn arrangement under which an individual is provided medical services in exchange for a fixed periodic fee or payment for such services shall not be treated as a health plan, insurance, or arrangement described in paragraph (1).. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.
6.Periodic provider fees treated as medical care
(a)In generalSection 213(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:  (12)Periodic provider feesPeriodic fees paid for a defined set of medical services provided on an as-needed basis shall be treated as amounts paid for medical care..
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2020. 7.Restoring lower penalty for nonqualified distributions (a)In generalSection 223(e)(4)(A) of the Internal Revenue Code of 1986 is amended by striking 20 percent and inserting 10 percent.
(b)Effective dateThe amendments made by this section shall apply to distributions made in taxable years beginning after December 31, 2020. 8.Treatment of health care sharing ministries (a)Inclusion as medical expensesParagraph (2) of section 223(d) of the Internal Revenue Code of 1986, as amended by sections 4 and 5, is further amended by adding at the end the following new subparagraph:

(E)Inclusion of health care sharing ministriesThe term qualified medical expenses shall include amounts paid by a member of a health care sharing ministry (as defined in section 5000A(d)(2)(B)(ii)) for— (i)the sharing of medical expenses among members, and
(ii)administrative fees of the ministry.. (b)Health care sharing ministry not To be treated as health insuranceSubsection (c) of section 223 of the Internal Revenue Code of 1986, as amended by sections 2 and 5, is further amended by adding at the end the following new paragraph:

(5)Treatment of health care sharing ministriesA health care sharing ministry (as defined in section 5000A(d)(2)(B)(ii)) shall not be treated as a health plan or insurance for purposes of this title.. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.

